Citation Nr: 1540601	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-29 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.
 
2.  Entitlement to service connection for left ear otosclerosis.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The April 2011 rating decision denied entitlement to service connection for bilateral hearing loss.  A notice of disagreement was received in April 2011, a statement of the case was issued in October 2011, and a substantive appeal was received in November 2011.  

This case was previously before the Board in September 2014, at which time it was bifurcated to better reflect the medical evidence of record.  The otosclerosis claim was added to the issues on appeal, as it was determined to have been raised by the evidence of record.  The September 2014 Board decision denied entitlement to service connection for right ear hearing loss and remanded the issues of entitlement to service connection for left ear hearing loss and otosclerosis of the left ear for further development.  Those issues have been returned to the Board for further appellate review.

In a November 2011 VA Form 9, the Veteran requested a Decision Review Officer (DRO) hearing.  However, in a July 2012 VA Form 21-4138, the Veteran's representative indicated that an informal conference would satisfy the Veteran's request for a DRO hearing.  An informal conference was held in August 2012.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (e) (2014).


FINDINGS OF FACT

1.  Left ear hearing loss was not demonstrated in service or within one year of separation from service, and the only competent evidence on the question of a medical nexus between current left ear hearing loss and service weighs against the claim.

2.  Left ear otosclerosis was not demonstrated in service, and the only competent evidence on the question of a medical nexus between any current otosclerosis (or other cause of conductive hearing loss) and service weighs against the claim.


CONCLUSIONS OF LAW

1.  The Veteran does not have left ear hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  Left ear otosclerosis (or other causes of conductive hearing loss) was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)). 

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of the VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in February 2011 in which the RO advised the appellant of the evidence needed to substantiate his service connection claims.  This letter was sent prior to the initial adjudication of the Veteran's claims in April 2011.  The appellant was advised in this letter of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, and available private medical records.  The RO also requested the Veteran's records from the Social Security Administration (SSA), but was notified in May 2011 that any such records have been destroyed.  

The Veteran also underwent VA examinations in connection with his claims in March 2011, March 2013, May 2013, and November 2014, and opinions were obtained in connection with his claims in August 2012 and July 2015.  The Board finds that the resulting VA examination reports and opinions are adequate for the purpose of determining the claims decided herein.  The examination reports reflect review of the claims file.  During the examinations, the examiners elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  Collectively, these examination reports and opinions provide diagnoses and etiology opinions and explain the reasons and bases for these opinions.  For these reasons, the Board concludes that the VA examination reports and opinions in this case provide an adequate basis for a decision on the Veteran's claims.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The issues that are currently on appeal are entitlement to service connection for left ear hearing loss and left ear otosclerosis.  The Veteran essentially contends that his disabilities are due to in-service noise exposure.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection for sensorineural hearing loss may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as sensorineural hearing loss).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the absence of in-service evidence of hearing loss disability is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley  v. Brown, 5 Vet. App. 155, 159   (1993).

Service connection is not warranted for congenital or developmental defects.  38 C.F.R. § 3.303(c).  However, service connection may be warranted for such defects if there is superimposed pathology due to disease or injury in service.  VAOPGCPREC 82-90 (July 18, 1990).

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel  draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that the former is "more or less stationary in nature," while the latter is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.

A veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111  (West 2014).  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  See VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. § 3.304(b)  is inconsistent with 38 U.S.C. § 1111  to the extent it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).

Even if it is determined during service that a Veteran suffers from a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515   (1993).

Turning to the evidence of record, the record reflects that the Veteran underwent audiometry examinations on induction into service in August 1968 and on separation from service in March 1970.  

At the time of his August 1968 induction examination, the Veteran's left ear audiogram readings were, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
15
X
15

At the time of his March 1970 separation examination, the Veteran's left ear audiogram readings were, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
20
20

Service treatment records also reflect that, while the Veteran reported past or current ear, nose, or throat trouble on his August 1968 induction medical history report, it was specified that he had left ear excess cerumen.  He expressly denied any past or current hearing loss on the induction medical history report.  He expressly denied any ear, nose, or throat trouble and  hearing loss on his March 1970 separation medical history report.  Otherwise, the Veteran's service treatment records reflect that he never complained of, or sought treatment for, left ear hearing loss or symptoms associated with otosclerosis during service.

As discussed in the Board's September 2014 decision, the Veteran contends that he was exposed to noise while working as a cargo handler in service.  His military occupational specialty (MOS), cargo handler, has been identified as an occupation involving a high probability of noise exposure.  See Duty MOS Noise Spreadsheet, Veterans Benefits Administration  Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Thus, the Board concedes that the Veteran suffered acoustic trauma during service.

VA audiological examinations demonstrate that the Veteran currently has left ear hearing loss that meets the requirements of 38 C.F.R. § 3.385.  Specifically, he has been diagnosed with mixed-type hearing loss in the left ear.

An October 2005 VA medical record notes that the Veteran reports a history of poor hearing in his left ear for about five years.  He reported some military noise exposure, and that he has occasionally hunted.  He denied occupational noise exposure.

A November 2005 VA ear, nose, and throat consultation record notes that the Veteran has been referred because of a conductive component to his left ear hearing loss.  His hearing was noted to have been diminishing over the last five years.  There had been no infection.  The eardrums appeared normal, but the forks did not lateralize and were positive on the left.  The audiogram showed a significant wide air bone gap on the left side.  The doctor suspected otosclerosis.  

In VA examinations conducted in March 2011 and March 2013, the Veteran gave a history of in-service noise exposure that included working as a cargo handler.  He had worked as a brick mason before and after service with the post-service work having occurred from 1970 to 1986.  He also reported post-service recreational hunting with the use of hearing protection.  The examiners opined that the Veteran's left ear hearing loss "is less likely as not" caused by or related to his active duty noise exposure.  The examiners noted that hearing was within normal limits upon induction and separation.  They explained that the medical literature does not support delayed onset hearing loss after noise exposure.  In an August 2012 addendum to the March 2011 opinion, the examiner explained that "[t]here were no significant threshold shifts for either ear.  Therefore, this would not be the onset of his current hearing loss."  In addition, the March 2013 VA examiner determined that post-service noise exposure "is the likely cause" of the Veteran's hearing loss.

The May 2013 VA ear conditions examination report reflects review of the claims file and interview and examination of the Veteran.  It notes that the Veteran has a history of military noise exposure in Vietnam and that he denied a history of infections, trauma, or surgery at any time in his life.  It notes that the Veteran has been diagnosed with otosclerosis, and that the findings and audiogram support this diagnosis.  The examiner also determined that there is no acute or chronic infection or tympanic membrane disease in the left ear.  The examiner opined that the condition is less likely than not caused by in-service injury, event, or illness, but provided no rationale for this conclusion.

The Veteran underwent a VA ear conditions examination in November 2014.  It notes that the Veteran was diagnosed with otosclerosis at an unknown date.  In terms of medical history, it was noted that the Veteran denied having a hearing condition prior to active duty.  He noted a history of head injury that occurred when he fell off of a horse in 1986.  He reported that he was deemed disabled from this head injury due to memory problems and a mild balance problem.  

He reported that he noticed the onset of his hearing problems five or six years ago, noting that he could hear with his right ear, but he could not understand what some people were saying if he turned his left side to them.  He reported that the left ear hearing loss was slow and progressive, but it was just getting noticeable five or six years ago.  The Veteran stated that he believes that loud noises may have triggered his left ear problem, and that this was caused by his active service.  He stated that he feels his hearing problem started when he was in his upper 50s or lower 60s.  He denied any significant change in left ear hearing beyond slow, progressive worsening.  He denied having tinnitus or vertigo.  

The examiner opined that the Veteran's otosclerosis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  For his rationale, he noted that the Veteran's otosclerosis is considered to be a hereditary condition.  He noted that the pathologic process of otosclerosis is well-documented to include remodelling of the temporal bone and ankylosis of the stapes.  The exact cause of otosclerosis has not been established, but there is a prominent theory that otosclerosis is the result of a multifactorial process that involves a genetic predisposition along with possible environmental factors.  He noted that review of the medical literature, to include the National Institutes of Health and Pubmed, reveal that the weight of the available evidence does not show a particular non-hereditary event to cause or worsen otosclerosis.  Therefore, he concluded, no nexus to establish direct or secondary service connected otosclerosis exists.  The examiner provided citations to pertinent medical literature to support his conclusions.  

A follow-up opinion was sought from the November 2014 VA examiner on whether the Veteran's otosclerosis was aggravated by service.  He responded by citing to an examination report from that same day that determined that an otosclerosis diagnosis for the Veteran is not certain.  The otolaryngologist who had performed the examination earlier that day had reviewed a full audiogram that demonstrated mixed hearing loss but noted that "this is not typical of otosclerosis and without previous audiograms showing a more typical low frequency airbone gap this would not be diagnostic for otosclerosis particularly with a remote [history] of head trauma."  He noted that there is nothing in the Veteran's medical records suggesting that this was related to his military service.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

A.  Left Ear Hearing Loss

The Board notes that the only medical opinions on the question of whether the Veteran has a left ear hearing loss disability that is related to service are those from the VA examiners in March 2011 and March 2013.  The authors of these opinions are medical professionals who are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiners reviewed the claims file and interviewed and examined the Veteran, and they provided highly detailed descriptions of their examination findings.  The examiners ultimately found that a left ear hearing loss disability could not be etiologically linked to service, noting that the Veteran did not have left ear hearing loss in service, there was no significant shift in the Veteran's left ear hearing thresholds during service, that the Veteran engaged in post-service masonry work, and that the available medical literature does not support delayed-onset hearing loss after noise exposure.  The March 2013 VA examination report provided an alternative explanation, noting the Veteran's history of post-service masonry work.  For these reasons, the Board finds these examination reports to be highly probative evidence that weighs against the Veteran's claim.  

The Board acknowledges that the Veteran himself believes that his current left ear hearing loss disability is related to service.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, the Veteran is competent to describe hearing difficulties and in-service noise exposure.  He does not, however, possess the necessary medical expertise to link a left ear hearing loss disability that he first noticed in the 2000s to military service that ended in 1970.  This evidence, therefore, is not competent to establish a nexus between his current left ear hearing loss disability and service.

In short, in the absence of competent nexus evidence linking the Veteran's left ear hearing loss to in-service acoustic trauma, direct service connection is not warranted.  In the absence of evidence of left ear hearing loss to a compensable degree within one year of separation from service, and in the absence of evidence of continuity of symptomatology since service, presumptive service connection for a chronic left ear hearing loss disability is not warranted.  

In reaching the decision above, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against entitlement to service connection for left ear hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The Veteran's claim of entitlement to service connection for left ear hearing loss must be denied.

B.  Otosclerosis

The Board likewise finds that a preponderance of the evidence is against granting the claim of entitlement to service connection for otosclerosis.  

The Board notes that confusion has arisen due to the July 2015 finding that the Veteran does not, in fact, have otosclerosis.  Regardless, the Board finds that the November 2014 VA examination report is highly probative to the question of whether any current otosclerosis is at least as likely as not related to his military service.  The author of this opinion is an otolaryngologist who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  

The November 2014 VA examiner found that there is no relationship, either causal or worsening, between the Veteran's in-service noise exposure and any current otosclerosis.  He provided a thorough rationale for this finding, citing to facts of the Veteran's case and pertinent medical principles.  For these reasons, the November 2014 VA examination report is highly probative to the case at hand.  The examiner noted that the Veteran's otosclerosis is a congenital disease.  In the absence of credible evidence of otosclerosis having manifested in service, the Board finds that service connection for otosclerosis as a congenital disease must be denied.  Indeed, while otosclerosis is a congenital disease, it did not manifest until after the Veteran's military service. 

To the extent that the July 2015 medical record and medical opinion suggest that the Veteran does not, in fact, have otosclerosis, the above rationale as explained in the November 2014 VA examination report would be inapplicable.  Moreover, in the absence of evidence of left ear conductive hearing loss or any other symptoms that have been attributed to conductive hearing loss in service, and the absence of a suggestion of conductive left ear hearing loss until many years thereafter, establishing a nexus between any current conductive hearing loss and service would be mere speculation.  

In summary, the Board finds that a preponderance of the evidence is against finding a link between a current conductive hearing loss, to include as due to otosclerosis, and the Veteran's military service.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  Accordingly, entitlement to service connection for otosclerosis is not warranted.


ORDER

Entitlement to service connection for left ear hearing loss is denied. 

Entitlement to service connection for left ear otosclerosis is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


